Citation Nr: 0943860	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-10 112	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to higher initial ratings for posttraumatic 
stress disorder (PTSD), evaluated as 50 percent disabling 
prior to October 3, 2008, and as 70 percent disabling since 
October 3, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 
INTRODUCTION

The Veteran had active military service from January 1969 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California. 

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing in June 2009.  A transcript of the 
hearing is of record.

The Court has indicated that a distinction must be made 
between a Veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  When 
an original rating is appealed, consideration must be given 
as to whether an increase or decrease is warranted at any 
time since the award of service connection, a practice known 
as "staged" ratings.  Id.  Inasmuch as the PTSD rating 
question currently under consideration was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with the original rating, the Board has 
characterized that issue as set forth on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the June 2009 hearing, the Veteran's representative raised 
the issue of entitlement to a total rating for compensation 
purposes based on individual unemployability (TDIU), 
including extraschedular consideration under 38 C.F.R. § 
4.16(b). 

In the past, the Board would have referred the TDIU issue for 
development by the RO and issued a decision on the initial 
rating claim.  In light of recent caselaw, the Board must 
instead remand.  In the case of Rice v. Shinseki, the U.S. 
Court of Appeals for Veterans Claims (Court) held that TDIU 
is not a separate issue but an intrinsic part of an initial 
rating claim when raised during initial development and when 
unemployability is argued solely on the basis of the 
underlying disability.  22 Vet. App. 447 (2009).  The 
Veteran's representative raised TDIU on the basis of the 
Court's holding in Rice.

The RO has not yet conducted development for unemployability 
and TDIU.  Accordingly, the RO must provide adequate VCAA 
compliant notice of the standards for TDIU.  The RO must 
conduct all appropriate development and provide warranted 
assistance, including the provision of a VA examination to 
determine employability on the basis of the Veteran's PTSD. 

When the RO concludes development, the initial rating, 
including schedular, extraschedular ratings, and TDIU, 
including schedular and extraschedular consideration, must be 
readjudicated as one claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide to the Veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106- 475, 114 Stat. 2096 
(2000), with respect to TDIU with this 
claim. Any notice given, or action taken 
thereafter, must comply with current, 
controlling legal guidance.

2.  The appellant should then be scheduled 
for a VA examination to determine the 
extent of his PTSD and whether his 
service-connected psychiatric disability, 
alone, renders him unemployable.

The appellant's claims folder must be 
available to the examiner for review in 
conjunction with the examination. The 
examiner should explain the rationale for 
any opinion given regarding the effect of 
the appellant's service-connected 
disability on his ability to obtain or 
maintain employment.

3.  Then, the RO should readjudicate the 
initial rating, including schedular, 
extraschedular ratings, and TDIU, 
including schedular and extraschedular 
consideration, claim on the merits.  If 
the benefits sought are not granted, the 
appellant and his representative should be 
furnished a SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


